—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 15, 1998, which reduced claimant’s weekly unemployment insurance benefit rate.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board reducing claimant’s benefit rate from $300 to $27 per week. The record establishes, inter alla, that claimant’s pension was wholly funded by the employer. Although claimant opted to receive her pension in a lump sum which she then reinvested, the pro-rated weekly amount of *669such payment was $273, $27 less than the maximum weekly unemployment insurance benefit rate of $300 (see, Labor Law § 600 [7] [b]). Accordingly, claimant’s unemployment insurance benefits were properly reduced to $27 per week based on the amount of her pension benefits (see, Matter of Chriscaden [Sweeney], 232 AD2d 803; see also, Matter of Scheiner [Commissioner of Labor], 263 AD2d 658).
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.